DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 8/22/2022. Claims 1, 4-6 and 9-11 have been amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 8/22/2022. 
With respect to Claim Rejections - 35 USC § 102, independent claim 1, the Applicant submits that Yeo does not teach or suggest the features of claim 1. In response, the Examiner finds Seo et al., Pub No US 2017/0251249, to teach these features in view of Yeo. The Applicant further submits the present application may have an effect that, by not extracting the audio fingerprint when the video fingerprint is single matched, the resource unnecessarily used for the operation of extracting the audio fingerprint of the resource-limited "display device" can be reduced. In response, the Examiner notes that that claim 1 cites “based on the first response representing that the extracted video fingerprint matches one video fingerprint stored in the server, provide the information about the current content of the selected channel being displayed on the display based on the first response without extracting the audio fingerprint …” Thus, Yeo appears to behave same way as argued by Applicant.
The Applicant submits that claim 1 is patentable along with independent claims 6 and 11 that recite features analogous to those of claim 1 for reasons provided, and that dependent claims 2-3, and 7-8 are patentable at least because of their dependencies. In response, with respect to the applicant arguments of independent claims 1, 6, 11 and dependent claims 2-3, and 7-8 have been fully considered but are moot in view of the new grounds of rejection and they are non-persuasive (see rejections below).
With respect to Claim Rejections - 35 USC § 103, the Applicant submits that Koh fails to teach the above-noted features of claims 1 and 6 that are missing from Yeo, further submits that claims 4-5 and 9-10 are patentable at least because of their respective dependencies. In response, with respect to the applicant arguments of dependent claims 4-5 and 9-10 have been fully considered but are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017116052A1 (for purpose of translation the Examiner uses US 11,151,185 B2 for mapping rejections - hereafter Yeo ) in view of Seo et al., Pub No US 2017/0251249 (hereafter Seo).

Regarding Claim 1, Yeo discloses a display device comprising:
a display [FIG(s).2,7,9 & col.22, lines 22-23: Discloses an electronic device that includes a display presenting live content (element 750).];
an audio processing/output unit [FIG.2 & col.9, lines 65-67 and col.10, lines 2-4: Discloses an Audio Module that converts a sound into an electric signal, and vice versa which may include the input/output interface (element 150) shown in FIG. 1. And at least some elements process voice information that is input or output through a speaker, a receiver, earphones, or a microphone.];
a user interface [col.6, lines 39-44: Discloses a input/output interface (element 150), for example, may play the role of an interface that transfers commands or data received from a user.]:
a communicator [FIG.2 & col.6, line 60-64: Discloses a network (element 162).];
a memory storing one or more instructions [FIG.2 & col.7, line 54: Discloses a memory (element 230); and col.8, lines 51-60: Discloses the memory (element 230) storing programmable instructions.]; and
a processor configured to execute the one or more instructions stored in the memory [FIG.2 & col.8, lines 2-6: Discloses a processor (element 210) may load commands (instructions) or data received from one or more other elements (e.g., a non-volatile memory – element 230) to a volatile memory (element 230) to then process (execute) the same.] to 
in response, extract a video fingerprint from the video data being displayed on the display of the display device [col.1, lines 37-40: Discloses the fingerprinting method is intended to recognize content by extracting audio or video data contained in the content and by comparing the same with audio data or video data in a database; and FIG.9 & col.18, lines 46-47: Discloses current content image being displayed on the display (element 750 – display device); and col.14, lines 8-10: Discloses video fingerprint extraction and audio fingerprint extraction may mean video fingerprint generation and audio fingerprint generation; and FIG.10, col.19 lines 36-38 : Discloses in operation 1005, the electronic device (element 750 - e.g., the processor element 210) may generate (extract) a video fingerprint for the image.],
control the communicator to [FIG.2: Discloses the processor (element 210) of the electronic device controlling communications transmissions via the network (element 162).] transmit the extracted video fingerprint to a server [FIG.10, col.19, lines 39-42: Discloses in operation 1020, the electronic device (element 750) transmits the extracted video fingerprint (performed in operation 1005) to the content matching server (element 710) of the content recognition apparatus.],
receive, via the communicator from the server, a first response comprising a matching result of the extracted video fingerprint and video fingerprints stored in the server [FIG.5 & col.14, lines 42-47: Discloses a content recognition apparatus (element 501) that includes a content matching module (element 510), a data module (element 520), an indexing module (element 530), and an image input module (element 540). The content recognition apparatus (element 501) may be the electronic device or a separate apparatus; and col.15, lines 23-27: Discloses that each of the content matching module (element 510), the data module (element 520), the indexing module (element 530), and the image input module (element 540) described above may be configured as a single electronic device or server, or may be configured as a plurality of electronic devices or servers; and col.17, lines 18-21: Discloses plurality of video and audio fingerprints stored in the data server (element 720); and FIG.10, col.20, lines 3-8: Discloses  the content matching server (element 710 - e.g., the content matching module element 510) receives video fingerprint data (element 1022 – a first response) matching the extracted video fingerprint for the image requested for content recognition by the electronic device (element 750) from the video fingerprint data transmitted from a data server (element 720 - a plurality of video fingerprints stored in the server); and col.20, lines 31-36: Discloses the matching results may be multi-matching (multi-matching means that a video fingerprint is the same as or similar to other video fingerprints, i.e. plurality of video fingerprints – col.15, lines 10-13).],
based on the first response representing that the extracted video fingerprint matches a plurality of video fingerprints stored in the server, extract an audio fingerprint from the audio data being output by the audio processing/output unit of the display device [col.17, lines 18-21: Discloses plurality of video and audio fingerprints stored in the data server (element 720); and FIG.9 & col.18, lines 46-47: Discloses current content image being displayed on the display (element – 750); and FIG.10, col.19 lines 36-38 : Discloses in operation 1005, the electronic device (element 750 - e.g., the processor element 210) may generate (extract) an audio fingerprint for the image for the image; and col.18, lines 50-65: Discloses the data server (element 720) may generate a video fingerprint from the video signal separated from the broadcast service signal, and may determine whether or not the generated video fingerprint (first response) is in the multi-matching (matching with reference audio fingerprints – col.19, lines 15-16) state. If the generated video fingerprint is not in the multi-matching state, the data server (element 720) may store only the video fingerprint. If the generated video fingerprint is in the multi-matching state as a result of the determination, the data server (element 720) may generate (extract) audio fingerprint. The data server (element 720) may generate audio fingerprint only for a section in which the video fingerprint is in the multi-matching state (based on the first response representing that the extracted video fingerprint matches the plurality of video fingerprints stored in the server) and stores the generated audio fingerprint; and col.20, lines 15-16: Discloses audio fingerprint data corresponding to the multi-matching section of the video fingerprint (based on the first response - element 1022).],
transmit the extracted audio fingerprint to the server [FIG.10, col.19, lines 39-42: Discloses in operation 1020, the electronic device (element 750) transmits the extracted audio fingerprint to the content matching server (element 710).],
receive, via the communicator from the server, a second response comprising a matching result of the extracted audio fingerprint and audio fingerprints corresponding to the plurality of video fingerprints stored in the server [FIG.10 & col.20, lines 22-26: Discloses if the video fingerprint is in the multi-matching state (corresponding to the plurality of video fingerprints) in operation 1027, a second response (element 1029) is received from server comprising matching result of the extracted audio fingerprint (multi-matching also means that a audio fingerprint is the same as or similar to other audio fingerprints, i.e. plurality of audio fingerprints – col.15, lines 10-13).] and provide information about content being displayed on the display based on the second response [col.20, lines 41-43: Discloses in operation 1037, the content matching server (element 710) transmits the generated content information to the electronic device (element 750).], and
based on the first response representing that the extracted video fingerprint matches one video fingerprint stored in the server, provide the information about content being displayed on the display based on the first response without extracting the audio fingerprint from the audio data being output by the audio processing/output unit of the display device. [FIG.10 & col.20, lines 3-8: Discloses the content matching server retrieves matching video fingerprint (element 1025) from the transmitted video fingerprint data (element 1022 – the first response) coming from the data server (element 720). It is first determined whether or not the video fingerprint is in a multi-matching state (matching multiple video fingerprints) or single state (matching one video fingerprint), if the extracted video fingerprint matches only one video fingerprint (element 1027 result is NO), then FIG.10 illustrates that the audio fingerprint data (element 1029 – the second response) is not extracted from the data server (element 720), and the generated matching content information (element 1035) is based only on the video fingerprint and no the audio fingerprint.].
Yeo does not explicitly disclose receive, through the user interface, a user input of selecting a channel; control the display to display images of video data of the selected channel; control the audio processing/output unit to process audio data of the selected channel and output the processed audio data; in response to the user input of selecting the channel, extract a video fingerprint … and provide information about content of the selected channel being displayed … provide the information about content of the selected channel being displayed … (emphasis added to distinguish the elements not taught by Yeo). However, in analogous art, Seo discloses an electronic device configured to receive user input selecting a particular channel and to responsively tune to the selected channel and output to the television the video and audio components of the selected channel, and the television may be configured to render those video and audio components for presentation to a user [para(s).0004-0005]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yeo with the teachings including the user selects a channel as taught by Seo in order to yield predictable result of responsively initiate receipt of the selected channel, and to provide a video component of the channel to the display for presentation to a user while providing an audio component of the media content to the loudspeaker for presentation to the user (Seo: para.0004).

Regarding Claim 2, the combined teachings of Yeo and Seo discloses the display device of claim 1, and Yeo further discloses wherein the matching result included in the second response is a matching result of the extracted audio fingerprint and each of audio fingerprints corresponding to a plurality of content items corresponding to the plurality of video fingerprints that match the extracted video fingerprint, among audio fingerprints stored in the server [col.20, lines 3-13: Discloses if the video fingerprint is in the multi-matching state (first response - plurality of video fingerprints that match the extracted video fingerprint) in operation 1027, and then the audio fingerprint matching operation is performed, the content matching server (element 710 - e.g., the content matching module element 510) generates content information (second response) corresponding to the matching video fingerprint and audio fingerprint. The content information may include a variety of information (plurality of content items) related to the content.].

Regarding Claim 3, the combined teachings of Yeo and Seo discloses the display device of claim 1, and Yeo further discloses wherein the first response further comprises information about a content item corresponding to at least one video fingerprint that matches the extracted video fingerprint [FIG.10, col.20, lines 3-8; Discloses in operation 1025, the content matching server (element 710 - e.g., the content matching module element 510) may retrieve a video fingerprint matching the extracted video fingerprint for the image requested for content recognition by the electronic device (element 750) from the video fingerprint data transmitted from a data server (element 720 - a plurality of video fingerprints stored in the server); and FIG.10: Discloses in operation 1027 that when the retrieved matching video is not in multi-matching state, then the process for retrieving matched audio fingerprints is skipped to operation 1035 where matching content information (the first response) is generated for only the matched video fingerprint.], and
the second response further comprises information about a content item corresponding to a combination of the plurality of video fingerprints that match the extracted video fingerprint, and an audio fingerprint that matches the extracted audio fingerprint [FIG.10, col.20, lines 31-30: Discloses if the video fingerprint is in the multi-matching state in operation 1027, and then the audio fingerprint matching operation is performed, the content matching server (element 710 - e.g., the content matching module element 510) generates content information (second response) corresponding to the matching video fingerprint and audio fingerprint. The content information may include a variety of information related to the content.].

Regarding Claim 6, Yeo discloses an operating method of a display device, the operating method comprising:
a user input [col.6, lines 39-44: Discloses a input/output interface (element 150), for example, may play the role of an interface that transfers commands or data received from a user.]:
displaying images of video data [col.1, lines 37-40: Discloses the fingerprinting method is intended to recognize content by extracting audio or video data contained in the content and by comparing the same with audio data or video data in a database; and col.6, lines 50-52: Discloses displaying images of video data.];
in response, extracting a video fingerprint from the video data being displayed on the display of the display device [col.1, lines 37-40: Discloses the fingerprinting method is intended to recognize content by extracting audio or video data contained in the content and by comparing the same with audio data or video data in a database; and FIG.9 & col.18, lines 46-47: Discloses current content image being displayed on the display (element 750 – display device); and col.14, lines 8-10: Discloses video fingerprint extraction and audio fingerprint extraction may mean video fingerprint generation and audio fingerprint generation; and FIG.10, col.19 lines 36-38 : Discloses in operation 1005, the electronic device (element 750 - e.g., the processor element 210) may generate (extract) a video fingerprint for the image.];
transmitting the extracted video fingerprint to a server [FIG.10, col.19, lines 39-42: Discloses in operation 1020, the electronic device (element 750) transmits the extracted video fingerprint (performed in operation 1005) to the content matching server (element 710) of the content recognition apparatus.];
receiving, from the server, a first response comprising a matching result of the extracted video fingerprint and video fingerprints stored in the server [FIG.5 & col.14, lines 42-47: Discloses a content recognition apparatus (element 501) that includes a content matching module (element 510), a data module (element 520), an indexing module (element 530), and an image input module (element 540). The content recognition apparatus (element 501) may be the electronic device or a separate apparatus; and col.15, lines 23-27: Discloses that each of the content matching module (element 510), the data module (element 520), the indexing module (element 530), and the image input module (element 540) described above may be configured as a single electronic device or server, or may be configured as a plurality of electronic devices or servers; and col.17, lines 18-21: Discloses plurality of video and audio fingerprints stored in the data server (element 720); and FIG.10, col.20, lines 3-8: Discloses  the content matching server (element 710 - e.g., the content matching module element 510) receives video fingerprint data (element 1022 – a first response) matching the extracted video fingerprint for the image requested for content recognition by the electronic device (element 750) from the video fingerprint data transmitted from a data server (element 720 - a plurality of video fingerprints stored in the server); and col.20, lines 31-36: Discloses the matching results may be multi-matching (multi-matching means that a video fingerprint is the same as or similar to other video fingerprints, i.e. plurality of video fingerprints – col.15, lines 10-13).],
based on the first response representing that the extracted video fingerprint matches a plurality of video fingerprints stored in the server, extracting an audio fingerprint from the audio data being output by the audio processing/output unit of the display device [col.17, lines 18-21: Discloses plurality of video and audio fingerprints stored in the data server (element 720); and FIG.9 & col.18, lines 46-47: Discloses current content image being displayed on the display (element – 750); and FIG.10, col.19 lines 36-38 : Discloses in operation 1005, the electronic device (element 750 - e.g., the processor element 210) may generate (extract) an audio fingerprint for the image for the image; and col.18, lines 50-65: Discloses the data server (element 720) may generate a video fingerprint from the video signal separated from the broadcast service signal, and may determine whether or not the generated video fingerprint (first response) is in the multi-matching (matching with reference audio fingerprints – col.19, lines 15-16) state. If the generated video fingerprint is not in the multi-matching state, the data server (element 720) may store only the video fingerprint. If the generated video fingerprint is in the multi-matching state as a result of the determination, the data server (element 720) may generate (extract) audio fingerprint. The data server (element 720) may generate audio fingerprint only for a section in which the video fingerprint is in the multi-matching state (based on the first response representing that the extracted video fingerprint matches the plurality of video fingerprints stored in the server) and stores the generated audio fingerprint; and col.20, lines 15-16: Discloses audio fingerprint data corresponding to the multi-matching section of the video fingerprint (based on the first response - element 1022).], transmitting the extracted audio fingerprint to the server [FIG.10, col.19, lines 39-42: Discloses in operation 1020, the electronic device (element 750) transmits the extracted audio fingerprint to the content matching server (element 710).], receiving, from the server, a second response comprising a matching result of the extracted audio fingerprint and audio fingerprints corresponding to the plurality of video fingerprints stored in the server [FIG.10 & col.20, lines 22-26: Discloses if the video fingerprint is in the multi-matching state (corresponding to the plurality of video fingerprints) in operation 1027, a second response (element 1029) is received from server comprising matching result of the extracted audio fingerprint (multi-matching also means that a audio fingerprint is the same as or similar to other audio fingerprints, i.e. plurality of audio fingerprints – col.15, lines 10-13).] and provide information about content being displayed on the display based on the second response [col.20, lines 41-43: Discloses in operation 1037, the content matching server (element 710) transmits the generated content information to the electronic device (element 750).], and
based on the first response representing that the extracted video fingerprint matches one video fingerprint stored in the server, provide the information about content being displayed on the display based on the first response without extracting the audio fingerprint from the audio data being output by the audio processing/output unit of the display device. [FIG.10 & col.20, lines 3-8: Discloses the content matching server retrieves matching video fingerprint (element 1025) from the transmitted video fingerprint data (element 1022 – the first response) coming from the data server (element 720). It is first determined whether or not the video fingerprint is in a multi-matching state (matching multiple video fingerprints) or single state (matching one video fingerprint), if the extracted video fingerprint matches only one video fingerprint (element 1027 result is NO), then FIG.10 illustrates that the audio fingerprint data (element 1029 – the second response) is not extracted from the data server (element 720), and the generated matching content information (element 1035) is based only on the video fingerprint and no the audio fingerprint.].
Yeo does not explicitly disclose receiving a user input of selecting a channel; displaying images of video data of the selected channel; processing audio data of the selected channel and output the processed audio data; in response to the user input of selecting the channel, extracting a video fingerprint … and providing information about content of the selected channel being displayed … (emphasis added to distinguish the elements not taught by Yeo). However, in analogous art, Seo discloses an electronic device configured to receive user input selecting a particular channel and to responsively tune to the selected channel and output to the television the video and audio components of the selected channel, and the television may be configured to render those video and audio components for presentation to a user [para(s).0004-0005]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yeo with the teachings including the user selects a channel as taught by Seo in order to yield predictable result of responsively initiate receipt of the selected channel, and to provide a video component of the channel to the display for presentation to a user while providing an audio component of the media content to the loudspeaker for presentation to the user (Seo: para.0004).

Regarding Claim 7, the combined teachings of Yeo and Seo discloses the operating method of claim 6, and Yeo further discloses wherein the matching result included in the second response is a matching result of the extracted audio fingerprint and each of audio fingerprints corresponding to a plurality of content items corresponding to the plurality of video fingerprints that match the extracted video fingerprint, among audio fingerprints stored in the server [col.20, lines 3-13: Discloses if the video fingerprint is in the multi-matching state (first response - plurality of video fingerprints that match the extracted video fingerprint) in operation 1027, and then the audio fingerprint matching operation is performed, the content matching server (element 710 - e.g., the content matching module element 510) generates content information (second response) corresponding to the matching video fingerprint and audio fingerprint. The content information may include a variety of information (plurality of content items) related to the content.].

Regarding Claim 8, the combined teachings of Yeo and Seo discloses the operating method of claim 6, and Yeo further discloses wherein the first response further comprises information about a content item corresponding to at least one video fingerprint that matches the extracted video fingerprint [FIG.10, col.20, lines 3-8; Discloses in operation 1025, the content matching server (element 710 - e.g., the content matching module element 510) may retrieve a video fingerprint matching the extracted video fingerprint for the image requested for content recognition by the electronic device (element 750) from the video fingerprint data transmitted from a data server (element 720 - a plurality of video fingerprints stored in the server); and FIG.10: Discloses in operation 1027 that when the retrieved matching video is not in multi-matching state, then the process for retrieving matched audio fingerprints is skipped to operation 1035 where matching content information (the first response) is generated for only the matched video fingerprint.], and 
the second response further comprises information about a content item corresponding to a combination of the plurality of video fingerprints that match the extracted video fingerprint, and an audio fingerprint that matches the extracted audio fingerprint [FIG.10, col.20, lines 31-30: Discloses if the video fingerprint is in the multi-matching state in operation 1027, and then the audio fingerprint matching operation is performed, the content matching server (element 710 - e.g., the content matching module element 510) generates content information (second response) corresponding to the matching video fingerprint and audio fingerprint. The content information may include a variety of information related to the content.].

Regarding Claim 11, Yeo discloses a computer program product comprising a non-transitory computer-readable recording medium having a computer readable program stored therein [FIG.2 & col.8, lines 2-6: Discloses a processor (element 210) may load commands (instructions) or data received from one or more other elements (e.g., a non-volatile memory – element 230) to a volatile memory (element 230) to then process (execute) the same.],
wherein the computer readable program, when executed on a display device, causes the display device to:
a user input [col.6, lines 39-44: Discloses a input/output interface (element 150), for example, may play the role of an interface that transfers commands or data received from a user.]:
displaying images of video data [col.1, lines 37-40: Discloses the fingerprinting method is intended to recognize content by extracting audio or video data contained in the content and by comparing the same with audio data or video data in a database; and col.6, lines 50-52: Discloses displaying images of video data.];
in response, extract a video fingerprint from the video data being displayed on the display of the display device [col.1, lines 37-40: Discloses the fingerprinting method is intended to recognize content by extracting audio or video data contained in the content and by comparing the same with audio data or video data in a database; and FIG.9 & col.18, lines 46-47: Discloses current content image being displayed on the display (element 750 – display device); and col.14, lines 8-10: Discloses video fingerprint extraction and audio fingerprint extraction may mean video fingerprint generation and audio fingerprint generation; and FIG.10, col.19 lines 36-38 : Discloses in operation 1005, the electronic device (element 750 - e.g., the processor element 210) may generate (extract) a video fingerprint for the image.],
control the communicator to [FIG.2: Discloses the processor (element 210) of the electronic device controlling communications transmissions via the network (element 162).] transmit the extracted video fingerprint to a server [FIG.10, col.19, lines 39-42: Discloses in operation 1020, the electronic device (element 750) transmits the extracted video fingerprint (performed in operation 1005) to the content matching server (element 710) of the content recognition apparatus.],
receive, via the communicator from the server, a first response comprising a matching result of the extracted video fingerprint and video fingerprints stored in the server [FIG.5 & col.14, lines 42-47: Discloses a content recognition apparatus (element 501) that includes a content matching module (element 510), a data module (element 520), an indexing module (element 530), and an image input module (element 540). The content recognition apparatus (element 501) may be the electronic device or a separate apparatus; and col.15, lines 23-27: Discloses that each of the content matching module (element 510), the data module (element 520), the indexing module (element 530), and the image input module (element 540) described above may be configured as a single electronic device or server, or may be configured as a plurality of electronic devices or servers; and col.17, lines 18-21: Discloses plurality of video and audio fingerprints stored in the data server (element 720); and FIG.10, col.20, lines 3-8: Discloses  the content matching server (element 710 - e.g., the content matching module element 510) receives video fingerprint data (element 1022 – a first response) matching the extracted video fingerprint for the image requested for content recognition by the electronic device (element 750) from the video fingerprint data transmitted from a data server (element 720 - a plurality of video fingerprints stored in the server); and col.20, lines 31-36: Discloses the matching results may be multi-matching (multi-matching means that a video fingerprint is the same as or similar to other video fingerprints, i.e. plurality of video fingerprints – col.15, lines 10-13).],
based on the first response representing that the extracted video fingerprint matches a plurality of video fingerprints stored in the server, extract an audio fingerprint from the audio data being output by the audio processing/output unit of the display device [col.17, lines 18-21: Discloses plurality of video and audio fingerprints stored in the data server (element 720); and FIG.9 & col.18, lines 46-47: Discloses current content image being displayed on the display (element – 750); and FIG.10, col.19 lines 36-38 : Discloses in operation 1005, the electronic device (element 750 - e.g., the processor element 210) may generate (extract) an audio fingerprint for the image for the image; and col.18, lines 50-65: Discloses the data server (element 720) may generate a video fingerprint from the video signal separated from the broadcast service signal, and may determine whether or not the generated video fingerprint (first response) is in the multi-matching (matching with reference audio fingerprints – col.19, lines 15-16) state. If the generated video fingerprint is not in the multi-matching state, the data server (element 720) may store only the video fingerprint. If the generated video fingerprint is in the multi-matching state as a result of the determination, the data server (element 720) may generate (extract) audio fingerprint. The data server (element 720) may generate audio fingerprint only for a section in which the video fingerprint is in the multi-matching state (based on the first response representing that the extracted video fingerprint matches the plurality of video fingerprints stored in the server) and stores the generated audio fingerprint; and col.20, lines 15-16: Discloses audio fingerprint data corresponding to the multi-matching section of the video fingerprint (based on the first response - element 1022).],
transmit the extracted audio fingerprint to the server [FIG.10, col.19, lines 39-42: Discloses in operation 1020, the electronic device (element 750) transmits the extracted audio fingerprint to the content matching server (element 710).],
receive, via the communicator from the server, a second response comprising a matching result of the extracted audio fingerprint and audio fingerprints corresponding to the plurality of video fingerprints stored in the server [FIG.10 & col.20, lines 22-26: Discloses if the video fingerprint is in the multi-matching state (corresponding to the plurality of video fingerprints) in operation 1027, a second response (element 1029) is received from server comprising matching result of the extracted audio fingerprint (multi-matching also means that a audio fingerprint is the same as or similar to other audio fingerprints, i.e. plurality of audio fingerprints – col.15, lines 10-13).] and provide information about content being displayed on the display based on the second response [col.20, lines 41-43: Discloses in operation 1037, the content matching server (element 710) transmits the generated content information to the electronic device (element 750).], and
based on the first response representing that the extracted video fingerprint matches one video fingerprint stored in the server, provide the information about content being displayed on the display based on the first response without extracting the audio fingerprint from the audio data being output by the audio processing/output unit of the display device. [FIG.10 & col.20, lines 3-8: Discloses the content matching server retrieves matching video fingerprint (element 1025) from the transmitted video fingerprint data (element 1022 – the first response) coming from the data server (element 720). It is first determined whether or not the video fingerprint is in a multi-matching state (matching multiple video fingerprints) or single state (matching one video fingerprint), if the extracted video fingerprint matches only one video fingerprint (element 1027 result is NO), then FIG.10 illustrates that the audio fingerprint data (element 1029 – the second response) is not extracted from the data server (element 720), and the generated matching content information (element 1035) is based only on the video fingerprint and no the audio fingerprint.].
Yeo does not explicitly disclose receive a user input of selecting a channel; display images of video data of the selected channel; control the audio processing/output unit to process audio data of the selected channel and output the processed audio data; in response to the user input of selecting the channel, extract a video fingerprint … and provide information about content of the selected channel being displayed … provide the information about content of the selected channel being displayed … (emphasis added to distinguish the elements not taught by Yeo). However, in analogous art, Seo discloses an electronic device configured to receive user input selecting a particular channel and to responsively tune to the selected channel and output to the television the video and audio components of the selected channel, and the television may be configured to render those video and audio components for presentation to a user [para(s).0004-0005]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yeo with the teachings including the user selects a channel as taught by Seo in order to yield predictable result of responsively initiate receipt of the selected channel, and to provide a video component of the channel to the display for presentation to a user while providing an audio component of the media content to the loudspeaker for presentation to the user (Seo: para.0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017116052A1 (for purpose of translation the Examiner uses US 11,151,185 B2 for mapping rejections - hereafter Yeo ) in view of Seo et al., Pub No US 2017/0251249 (hereafter Seo) and further in view of Kwang-hyun KOH, Pub No US 2017/0171609 A1 (hereafter KOH).

Regarding Claim 4, the combined teachings of Yeo and Seo discloses the display device of claim 1, and Yeo further discloses wherein the processor is further configured to execute the one or more instructions to:
extract the audio fingerprint from the current content being displayed on the display, in case that the extracted video fingerprint matches the plurality of video fingerprints stored in the server according to the first response [col.18, lines 50-65: Discloses the data server (element 720) may generate a video fingerprint from the video signal separated from the broadcast service signal, and may determine whether or not the generated video fingerprint (first response) is in the multi-matching (matching with reference audio fingerprints – col.19, lines 15-16) state. If the generated video fingerprint is not in the multi-matching state, the data server (element 720) may store only the video fingerprint. If the generated video fingerprint is in the multi-matching state as a result of the determination, the data server (element 720) may generate (extract) audio fingerprint. The data server (element 720) may generate audio fingerprint only for a section in which the video fingerprint is in the multi-matching state and stores the generated audio fingerprint.], and
stop the extraction of the audio fingerprint, in case that the extracted video fingerprint matches one video fingerprint stored in the server [FIG.10: Discloses in operation 1027, when not in a multi-matching state (indicating only one matched video fingerprint), then the matching audio process is skipped over to operation 1035 where matching content is generated based on the one matched video fingerprint. Thus, the extraction of the audio fingerprint is stopped.].
The combined teachings do not explicitly disclose extract the video fingerprint and the audio fingerprint from the content being displayed on the display at preset time intervals, extract the audio fingerprint from the current content being displayed on the display, at preset time intervals, in case that the extracted video fingerprint matches the plurality of video fingerprints stored in the server according to the first response, (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, paragraph 0145 of KOH discloses at preset time periods, the processor may extract first characteristic information and second characteristic information (para.0056 discloses a first character can be video fingerprint and the second characteristic can be audio fingerprint) from content currently being output to the display. Paragraph 0149 discloses that each of the plurality of matching information may include the time information which is information which informs a time when additional information is to be output. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yeo and Seo with the teachings of extracting the video fingerprint and the audio fingerprint from the current content being displayed on the display at preset time intervals, as taught by KOH in order to yield predictable result of improved technique of recognizing an image by extracting characteristic data from an image being output and comparing the extracted characteristic data with pre-stored data so that each piece of content can be distinguished from each other (KOH: para.0007).

Regarding Claim 5, the combined teachings of Yeo and Seo discloses the display device of claim 1, the combined teachings do not explicitly disclose wherein the first response further comprises information about a time period, among time periods constituting the extracted video fingerprint, in which the extracted video fingerprint matches the plurality of video fingerprints stored in the server, and the processor is further configured to execute the one or more instructions to extract, based on the first response, the audio fingerprint from the current content being displayed on the display, with respect to the time period in which the extracted video fingerprint matches the plurality of video fingerprints (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, paragraph 0145 of KOH discloses at preset time periods, the processor may extract first characteristic information and second characteristic information (para.0056 discloses a first character can be video fingerprint and the second characteristic can be audio fingerprint) from content currently being output to the display. Paragraph 0149 discloses that each of the plurality of matching information may include the time information which is information which informs a time when additional information is to be output. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yeo and Seo with the teachings of the first response further comprises information about a time period, as taught by KOH in order to yield predictable result of improved technique of recognizing an image by extracting characteristic data from an image being output and comparing the extracted characteristic data with pre-stored data so that each piece of content can be distinguished from each other (KOH: para.0007).

Regarding Claim 9, the combined teachings of Yeo and Seo discloses the operating method of claim 6, and Yeo further discloses further comprising:
extracting the audio fingerprint from the current content being displayed on the display, in case that the extracted video fingerprint matches the plurality of video fingerprints stored in the server according to the first response [col.18, lines 50-65: Discloses the data server (element 720) may generate a video fingerprint from the video signal separated from the broadcast service signal, and may determine whether or not the generated video fingerprint (first response) is in the multi-matching (matching with reference audio fingerprints – col.19, lines 15-16) state. If the generated video fingerprint is not in the multi-matching state, the data server (element 720) may store only the video fingerprint. If the generated video fingerprint is in the multi-matching state as a result of the determination, the data server (element 720) may generate (extract) audio fingerprint. The data server (element 720) may generate audio fingerprint only for a section in which the video fingerprint is in the multi-matching state and stores the generated audio fingerprint.], and
stopping the extraction of the audio fingerprint, in case that the extracted video fingerprint matches one video fingerprint stored in the server [see comment above regarding “in case… matches a plurality of video fingerprints”; FIG.10: Discloses in operation 1027, when not in a multi-matching state (indicating only one matched video fingerprint), then the matching audio process is skipped over to operation 1035 where matching content is generated based on the one matched video fingerprint. Thus, the extraction of the audio fingerprint is stopped.].
The combined teachings do not explicitly disclose extracting the video fingerprint and the audio fingerprint from the current content being displayed on the display at preset time intervals, extracting the audio fingerprint from the current content being displayed on the display, at preset time intervals, in case that the extracted video fingerprint matches the plurality of video fingerprints stored in the server according to the first response, (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, paragraph 0145 of KOH discloses at preset time periods, the processor may extract first characteristic information and second characteristic information (para.0056 discloses a first character can be video fingerprint and the second characteristic can be audio fingerprint) from content currently being output to the display. Paragraph 0149 discloses that each of the plurality of matching information may include the time information which is information which informs a time when additional information is to be output. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yeo and Seo with the teachings of extracting the video fingerprint and the audio fingerprint from the current content being displayed on the display at preset time intervals, as taught by KOH in order to yield predictable result of improved technique of recognizing an image by extracting characteristic data from an image being output and comparing the extracted characteristic data with pre-stored data so that each piece of content can be distinguished from each other (KOH: para.0007).

Regarding Claim 10, the combined teachings of Yeo and Seo discloses the operating method of claim 6, the combined teachings do not explicitly disclose wherein the first response wherein the first response further comprises information about a time period, among time periods constituting the extracted video fingerprint, in which the extracted video fingerprint matches the plurality of video fingerprints stored in the server, and the extracting of the audio fingerprint from the current content being displayed on the display comprises extracting, based on the first response, the audio fingerprint from the current content being displayed on the display, with respect to the time period in which the extracted video fingerprint matches the plurality of video fingerprints (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, paragraph 0145 of KOH discloses at preset time periods, the processor may extract first characteristic information and second characteristic information (para.0056 discloses a first character can be video fingerprint and the second characteristic can be audio fingerprint) from content currently being output to the display. Paragraph 0149 discloses that each of the plurality of matching information may include the time information which is information which informs a time when additional information is to be output. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yeo and Seo with the teachings of the first response further comprises information about a time period, as taught by KOH in order to yield predictable result of improved technique of recognizing an image by extracting characteristic data from an image being output and comparing the extracted characteristic data with pre-stored data so that each piece of content can be distinguished from each other (KOH: para.0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borenstein et al., (US 2015/0199351 A1) - Discloses systems and methods for automated multimedia content recognition [para.0015]. The system receives queries with media fingerprints from multiple client devices. The system clusters the queries based on visual or audio matching, for example, of the query fingerprints. The query clusters are used to generate reliable content identification information [para.00156].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426